DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication of CN 204720551 U.
The publication of CN 204720551 U in figures 1-9 discloses a waveguide radiation structure, comprising: a radiating element comprising (title, abstract) an offset-ridge waveguide 1; and a single-mode first ridge waveguide 9 functionally adjacent to the offset- ridge waveguide, a second ridge waveguide 2 functionally adjacent to the single-mode first ridge waveguide opposite the offset-ridge waveguide, a feed line 11,13 coupled to the offset-ridge waveguide opposite the single-mode first ridge waveguide, a rectangular waveguide 10 functionally adjacent the offset-ridge waveguide opposite the feed line, wherein the feed line comprises one of a plurality of directionally alternating, parallel feed lines comprising a meandering feed guide (figures 8-9); a one-dimensional array of radiating elements orthogonal to the feed line axes (abstract, figures 6-9).
 Since all the claimed structures are shown by the publication of CN 204720551 U, the method as claimed, would result.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over the publication of CN 204720551 U.
Regarding the waveguides comprise differing heights or the feed lines comprise differing lengths.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art at the time the invention was made to have the waveguides comprise differing heights or the feed lines comprise differing lengths, since it has been held to be within the general skill of a worker in the art to select different heights or lengths on the basis of its suitability for the intended use as a matter of obvious design choice.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Doyle, Park, Kastner, Alexanian, Chen and Shnitkin are cited as of interested and illustrated a similar structure to a waveguide radiation structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845